DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (US 2007/0247781).
In regards to claim 1, Baba ‘781 discloses
A solid electrolytic capacitor comprising a plurality of capacitor elements (6 – fig. 8; abstract) that are laminated with each other (seen in fig. 8), 
the plurality of capacitor elements each comprising: 
5an anode body (1 – fig. 3; [0039]) having a dielectric layer (2 – fig. 3; [0039]); 
a solid electrolyte layer (3a – fig. 3; [0039]) covering a part of the dielectric layer; and 
a cathode lead-out layer (3b-3c – fig. 3; [0039]) covering at least a part of the solid electrolyte layer, wherein: 
the anode body is a foil-shaped electric conductor having a first main 10surface and a second main surface opposite to the first main surface, the anode body including an anode section, a cathode formation section, and a separation section disposed between the anode section and the cathode formation section (fig. 2-3; [0039]), 

a first insulating layer (16 – fig. 3 & 8; [0040]) is disposed on the first main surface of the separation section, and 
the plurality of capacitor elements includes a first capacitor element and a second capacitor element that are adjacent to each other, the first capacitor 20element and the second capacitor element being stacked so that the first insulating layer in the first capacitor element faces the second main surface of the separation section in the second capacitor element (seen in fig. 1 & 8), 
an end of the first insulating layer of the first capacitor element fits on an end of a cathode layer including the solid electrolyte layer and the cathode 29lead-out layer of the second capacitor element, the end of the cathode layer being at a side close to the separation section of the second capacitor element (seen in fig. 1 & 8 – that is the first insulating layer is formed adjacent to the cathode of the second capacitor without any intervening insulating layer (i.e. fits on)).  

In regards to claim 2, Baba ‘781 discloses
The solid electrolytic capacitor according to claim 1, wherein no 5insulating layer is disposed on the second main surface of the separation section (seen in fig. 1, 3, & 8).
  
In regards to claim 3, Baba ‘781 discloses


In regards to claim 4, Baba ‘781 discloses
The solid electrolytic capacitor according to claim 3, wherein a thickness of the first insulating layer is less than a total thickness of the solid electrolyte layer and the cathode lead-out layer of the first capacitor element and the solid electrolyte layer and the cathode lead-out layer of the second capacitor 15element (seen in fig. 6 & 8 – element 16 extends from foil to above cathode layer of first capacitor but does not extend down cathode layer of second capacitor).   

In regards to claim 8, Baba ‘781 discloses
The solid electrolytic capacitor according to claim 1, further comprising: 
5an anode terminal (12 – fig. 8; [0038]) electrically connected to the anode body in each of the plurality of capacitor elements; and 
a cathode terminal (13 – fig. 8; [0038]) electrically connected to the cathode lead-out layer in each of the plurality of capacitor elements, wherein: 
the anode terminal is joined to the first main surface of the anode section 10of the anode body (seen in fig. 8), and 
the cathode terminal is joined to the cathode lead-out layer on the first main surface of the anode body (seen in fig. 8).  

Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochi et al. (US 2004/0027789).
In regards to claim 1, Kochi ‘789 discloses
A solid electrolytic capacitor comprising a plurality of capacitor elements that are laminated with each other (seen in fig. 4-8), 
the plurality of capacitor elements each comprising: 
5an anode body (1 & 3 – fig. 1; [0025-0026]) having a dielectric layer (2 & 5 – fig. 1; [0025-0026]); 
a solid electrolyte layer (6 – fig. 1; [0025-0026]) covering a part of the dielectric layer; and 
a cathode lead-out layer (7/8 – fig. 1; [0025-0026]) covering at least a part of the solid electrolyte layer, wherein: 
the anode body is a foil-shaped electric conductor having a first main 10surface and a second main surface opposite to the first main surface, the anode body including an anode section, a cathode formation section, and a separation section disposed between the anode section and the cathode formation section (fig. 1; [0025-0026]), 
the solid electrolyte layer and the cathode lead-out layer are disposed on both the first main surface of the cathode formation section and the second main 15surface of the cathode formation section (seen in fig. 1), 
a first insulating layer (9 – fig. 1; [0025-0026]) is disposed on the first main surface of the separation section, and 

an end of the first insulating layer of the first capacitor element fits on an end of a cathode layer including the solid electrolyte layer and the cathode 29lead-out layer of the second capacitor element, the end of the cathode layer being at a side close to the separation section of the second capacitor element (seen in fig. 7-8 – 9 of the first capacitor touches end point of cathode layer of the second capacitor without an intervening insulating layer).  

In regards to claim 7, Kochi ‘789 discloses
The solid electrolytic capacitor according to claim 1, wherein the first 30insulating layer includes a silicone component ([0029]).  

Claim(s) 1 & 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochi et al. (US 2013/0114184).
In regards to claim 1, Kochi ‘789 discloses
A solid electrolytic capacitor comprising a plurality of capacitor elements that are laminated with each other (seen in fig. 1), 
the plurality of capacitor elements each comprising: 

a solid electrolyte layer (6 – fig. 2; [0013]) covering a part of the dielectric layer; and 
a cathode lead-out layer (7 – fig. 2; [0013]) covering at least a part of the solid electrolyte layer, wherein: 
the anode body is a foil-shaped electric conductor having a first main 10surface and a second main surface opposite to the first main surface, the anode body including an anode section, a cathode formation section, and a separation section disposed between the anode section and the cathode formation section (fig. 2; [0014]), 
the solid electrolyte layer and the cathode lead-out layer are disposed on both the first main surface of the cathode formation section and the second main 15surface of the cathode formation section (seen in fig. 2), 
a first insulating layer (5 – fig. 1; [0014]) is disposed on the first main surface of the separation section, and 
the plurality of capacitor elements includes a first capacitor element and a second capacitor element that are adjacent to each other, the first capacitor 20element and the second capacitor element being stacked so that the first insulating layer in the first capacitor element faces the second main surface of the separation section in the second capacitor element (seen in fig. 1), 
an end of the first insulating layer of the first capacitor element fits on an end of a cathode layer including the solid electrolyte layer and the cathode 29lead-out layer of the second capacitor element, the end of the cathode layer being at a side close to the 

In regards to claim 5, Kochi ‘789 discloses
The solid electrolytic capacitor according to claim 1, wherein the separation section of the anode body has a recess (fig. 2; [0014]).  

20 In regards to claim 6, Kochi ‘789 discloses
The solid electrolytic capacitor according to claim 5, wherein the first insulating layer is disposed only in the recess in the separation section of the anode body (fig. 2; [0014]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba ‘781 in view of Matumoto et al. (US 2009/0080144).
In regards to claim 5,
Baba ‘781 fails to explicitly disclose wherein the separation section of the anode body has a recess.  

Matumoto ‘144 discloses wherein the separation section of the anode body has a recess (16 & 17 – fig. 1; [0041]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a recess as taught by Matumoto ‘144 in the anode body of Baba 781 to allow stress on the anode body to be alleviated which prevents crack at the boundary between the anode and cathode thus decreasing the potential for an increase in leakage current and/or short circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0196924 – fig. 1			US 2003/0007311 – fig. 1; [0029]
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848